IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 715 MAL 2015
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
            v.                               :
                                             :
                                             :
RAMON CORNIEL,                               :
                                             :
                   Petitioner                :


                                       ORDER



PER CURIAM

     AND NOW, this 9th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Eakin did not participate in the consideration or decision of this matter.